Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 8 line 8 change “determining final peeks aligning with the initial peeks and the final peaks that are in” to –determining final peaks aligning with the initial peaks and final peaks that are in--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 	The prior art does not disclose or suggest the claimed "processor is further configured to compare initial peaks in a measured T2 distribution before injection of the NMR-active injectable fluid to final peaks in the measured T2 distribution after equalization and identify increase in intensity between the peaks, identify additional final peaks not present in the initial peaks, and using hydrogen index to identify inter-granular porosity for peaks centered at about 50 to 100 msec and identify intra- kerogen porosity from final peaks centered at less than 50 to 100 msec, and wherein the processor is further configured estimate kerogen maturity from the final peaks centered at less than 50 to 100 msec." in combination with the remaining claim elements as set forth in claims 1-7.	The prior art does not disclose or suggest the claimed "determining final peaks aligning with the initial peaks and final peaks that are in addition to the initial peaks, and from the final peeks using hydrogen index to identify inter- granular porosity for peaks centered at about 50 to 100 msec and identify intra-kerogen porosity from final peaks centered at less than 50 to 100 msec, and estimating kerogen maturity from the final peaks centered at less than 50 to 100 msec" in combination with the remaining claim elements as set forth in claims 8-20.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852